Citation Nr: 1410430	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-32 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A TDIU claim is part of an increased rating claim when it is raised by the record.  Rice v. Shinseki 22 Vet. App. 447 (2009).  For reasons discussed at greater length in the remand below, entitlement to TDIU has been raised by the record, and is added to the issue section above.

The issues of entitlement to an increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In general, service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31th ed. 2007).  This is a subjective symptom clearly capable of lay observation and may provide the basis for an award of service connection when there is credible evidence of continuity of symptomatology alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran is shown to have served as an infantryman in combat during the Vietnam War.  He contends that he was often exposed to weapons fire. 

The Veteran's contentions of noise exposure are credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(b).  In-service noise exposure is conceded.

Service treatment records are silent as to any complaints of or treatment for tinnitus.  Post-service treatment records do not note tinnitus and the Veteran's June 2008 VA examination report reveals that the Veteran did not report tinnitus.  

In a February 2008 statement, the Veteran explained that he was regularly exposed to excessive noise of small arms fire, machine gun fire, artillery, mortars and rockets, and that since his military service he has had constant ringing in his ears.  In his September 2009 substantive appeal, the Veteran stated that the June 2008 VA examiner never asked him about tinnitus.  

The preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The evidence does not support such a conclusion. 

Although the VA examiner stated that the Veteran did not report tinnitus, the Veteran has stated that he was not asked about this condition and the Veteran has consistently stated his symptoms began in, and have continued since, service. 

The Veteran is competent to report his observations of tinnitus during and since service and he is found to be credible.  The evidence of record is, at least, in relative equipoise, and service connection for tinnitus is warranted. 





ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The claim file indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran's Social Security records have not, however, been associated with the claims folder.  As records which have the reasonable possibility of substantiating the Veteran's claim are in the possession of the Social Security Administration , the RO must make every effort to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran's last VA examination for PTSD was conducted in June 2008.  VA must afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

A TDIU claim is part of an increased rating claim when it is raised by the record. Rice v. Shinseki 22 Vet. App. 447 (2009).  The claim file does not contain sufficient medical evidence to make a decision on the issue of TDIU.  After the issue of entitlement to an increased rating for PTSD is adjudicated, an examination is necessary to determine whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 







Accordingly, the case is REMANDED for the following action:

1.  Secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file, to include the Veteran's Social Security Administration  records.

2.  Then schedule the Veteran for a VA psychiatric examination by an appropriate professional in order to determine the severity of the Veteran's PTSD. 

The examiner must elicit from the Veteran a narrative of all of the relevant symptoms associated with his PTSD. The examiner must perform all indicated tests, studies, and mental status examination; and report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  The examiner must identify all of the Veteran's psychiatric symptoms and indicate the extent to which the PTSD impacts on his ability to work. 

The claim file must be made available to the examiner in conjunction with the examination and this must be noted in the examination report, which must set forth a complete rationale for all findings and conclusions in a legible report.

3.  Thereafter, schedule the Veteran for a VA examination regarding entitlement to TDIU.  The claim folder must be made available to and reviewed by the examiner. 

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, (coronary artery disease, PTSD, diabetes mellitus, type II, hearing loss, tinnitus, peripheral neuropathy of the upper and lower extremities) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for all opinions expressed and conclusions reached must be provided.

4.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


